DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 11/16/2020.
Claims 1 and 11 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Arguments
In Remarks filed on 11/16/2020, Applicant substantially argues:
The applied references fail to disclose the amended limitation of claim 1, and similarly amended claim 11, of the second VHDX file to incorporate streaming functionality for booting over a virtual network and streaming according to the streaming functionality the second VHDX file as a virtual disk over the virtual network. Applicant’s arguments filed have been fully considered but they are not found to be persuasive. The amended limitation reading “to incorporate streaming functionality for booting over a virtual network established by the hypervisor” is recited in the claim and supported by the originally filed Specification a broad manner and determined to not otherwise further indicate detail beyond causing the VHDX file as being capable of booting over the virtual network. In the cited portion of the Banga reference Paragraph [0126], it is detailed as boot volumes being implemented as read-only copies. It is additionally detailed by Banga in Paragraph [0128] that these read-only copies may be utilize for running guest operating system (O/S) copies. Furthermore, as noted in the cited section of the Paragraph [0293-0294], data sectors downloaded by clients across a “virtual drive” connection between client and server comprise boot program and O/S files needed to boot. In this manner, it is rendered obvious by the combination of references to one of ordinary skill in the art before the effective filing date of the claimed invention that by creating a read-only copy of a VHDX file it would provide streaming functionality for booting over a virtual network. It is not otherwise identified by the claim as to any specifically required configuration or modification of the VHDX file in order to provide the claimed “streaming functionality” that distinguishes over the prior art of record. Applicant is reminded that "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) See MPEP 2111.01 (II).
The applied references fail to disclose the limitations of claims 2-10 and 12-20 by virtue of dependency. Applicant’s arguments filed have been fully considered but they not found to be persuasive for the reasons indicated above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated November 16, 2020.

Claim Rejections - 35 USC § 103

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banga et al. (US 2013/0132691) in view of Riel (US 9,588,976) and further in view of Thakur et al. (US 2012/0109958) and still further in view of Lee (US 2012/0297181).

Regarding claim 1, Banga discloses, in the italicized portions, a method for streaming a virtual disk, the method comprising: converting, by a hypervisor, a first virtual hard disk (VHDX) file into a read-only VHDX file ([0036] In an embodiment, a read-only copy of one or more disk volumes (including a boot volumes are created. The read-only copy may be, but need not be, created using a Volume Shadow Copy Service (or "VSS") available in Microsoft Windows. A copy of a master boot record (MBR) for the one or more disk volumes is stored. A virtual disk, for use by the virtual machine, is created based on the read-only copy of the one or more disk volumes and the copy of the master boot record (MBR). And Figure 6B and corresponding disclosure. [0046] Hypervisor 220 is a software component that is responsible for creating other VMs which each execute independent instances of the operating system.); creating, on the hypervisor, a second VHDX file as a snapshot of the read-only VHDX file to incorporate streaming functionality for booting over a virtual network established by the hypervisor ([0126] According to one embodiment, for any volumes in virtual disk 630 which had a corresponding read-only copy (such as a shadow copy) created in step 668, the volume in virtual disk 630 is described as a read-only extent having a type of FLAT and which references the corresponding read-only copy. For example, the boot and system volumes in virtual disk 630 may be implemented as a read-only extent have a type of FLAT and which references the corresponding read-only copy. For any other volume in virtual disk 630 which did not have a corresponding read-only copy (such as a shadow copy) created in step 668, the volume in virtual disk 630 is described as a read-only extent having a type of ZERO. And Figure 6B corresponding disclosure [0128] Advantageously, virtual disk 630 of FIG. 6A allows for many guest OSs running on the same host to share the same installed copy of an operating system as the host OS. To illustrate, as shown in FIG. 6A, guest OS 650 and 652 may each access virtual disk 630. Virtual disk 630, in turn, may contain a copy of host OS 620. However, virtual disk 630 is constructed using a single copy of an operating system that is physically stored and installed upon one or more physical disks 610.). The virtual disks that are created from the read-only shadow copies are also designated as read-only. Effectively these virtual disks are Column 5, line 55 – Column 6, line 9 “From the perspective of virtual machine 123, the volumes may appear as a single disk image, as hypervisor 122 presents the virtual disk to a virtual machine and implements the associated disk read-write operations. Initially, a disk image may comprise one raw or COW volume, which may be made read-only before the first boot of the virtual machine … In some implementations, making the previous volume read-only (e.g., responsive to receiving a command via an administrative interface) triggers adding of a new COW volume. The virtual disk device implemented by the hypervisor locates the data by accessing, transparently to the virtual machine, each volume of the chain of volumes, starting from the most recently added volume.” (Emphasis added) In this manner, Riel renders obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hypervisor in Banga is capable of performing the conversion to read-only as indicated in Banga which states that the VSS in Microsoft Windows may or may not be used to create the read-only copy. Banga and Riel do not explicitly address the following limitation despite Banga discussing GUIDs; however, Thakur discloses updating partition globally unique identifiers (GUIDs) of the second VHDX file to be different from those of the read-only VHDX file ([0126] In some embodiments, the listing of application objects may comprise a listing of unique identifiers of the application objects. For example, for an application object comprising a VM, when the VM is produced by the VM manager 311, the VM manager 311 may produce and assign a Globally Unique IDentifier (GUID) to each VM. For virtual storage components, each application may assign unique identifiers to its virtual storage components.). It would be obvious to one of ordinary skill in the art before the effective filing date and streaming, by a provisioning services server executing on the hypervisor, according to the streaming functionality, the second VHDX file as a virtual disk over the virtual network, by booting the second VHDX file over the virtual network. However, Lee discloses in Paragraphs “[0293] The present disclosure provides a system for and method of synchronously streaming data, required for client computers to boot quickly, and accessed from data sectors stored on the network server's "virtual" drive. In certain embodiments, the data sectors the client computers wish to download collectively comprise boot programs and O/S files needed to boot. [0294] As each client boots, it will initially communicate with the server 4 using PXE service. PXE code 66 will establish an initial emulated "virtual drive" connection between each client and the server. PXE services allow MBR code 33 to pass read requests to the server, thereby allowing boot files or hibernation files 20 residing on the server to be seen by each client's CPU 42 as a plurality of data sectors which could be stored on a local client hard drive 52.” As disclosed herein, boot files may be streamed over the established virtual network between the server and the client. The streaming of the image assists in boosting the performance of the system by allowing a provision server to assist clients in the boot process. It would be obvious to one of ordinary skill in the art to incorporate the streaming function of Lee with the image creation process of Banga, Riel and Thakur in order to “broadcasts or multicasts packets to the clients faster than the clients can utilize them, shifting the dependency of boot up time from the data packet transfer time to the client boot process time. (Lee 290).” Banga, Riel, Thakur and Lee are analogous art because they are from the same field of endeavor of virtual disk image deployment.
Regarding claim 11, Banga discloses, in the italicized portions, a system for streaming a virtual disk, comprising: one or more processors ([0140] In an embodiment, client 200 of FIG. 2 may be implemented on, include, or correspond to a computer system. FIG. 9 is a block diagram that illustrates a computer system 900 upon which an embodiment of the invention may be implemented. In an embodiment, computer system 900 includes processor 904, main memory 906, ROM 908, storage device 910, and communication interface 918. Computer system 900 includes at least one processor 904 for processing information.); a hypervisor executing on the one or more processors ([0046]); a first virtual hard disk (VHDX) file configured to be converted, by the hypervisor, into a read-only VHDX file ([0036] and Figure 6B and corresponding disclosure); and a second VHDX file: configured to be formed by creating, on the hypervisor, a second VHDX file as a snapshot of the read-only VHDX file to incorporate streaming functionality for booting over a virtual network established by the hypervisor ([0126] and [0128] and Figure 6B and corresponding disclosure). Banga does not explicitly indicate the read-only VHDX file is converted by the hypervisor; however, Riel discloses in Column 5, line 55 – Column 6, line 9 that the hypervisor may deploy disk images which may be made read-only before provisioning thereby rendering obvious the disclosure in Banga that the VSS tool may or may not be used to create the read-only copy. Banga and Riel do not explicitly address the following limitation despite Banga discussing GUIDs; however, Thakur discloses updating partition globally unique identifiers (GUIDs) of the second VHDX file to be different from those of the read-only VHDX file ([0126] In some embodiments, the listing of application objects may comprise a listing of unique identifiers of the application objects. For example, for an application object comprising a VM, when the VM is produced by the VM manager 311, the VM manager 311 may produce and assign a Globally Unique IDentifier (GUID) to each VM. For virtual storage components, each application may assign unique identifiers to its virtual storage components.). It would be obvious to one of ordinary skill in the art before the effective filing date of the application to alter the GUID of the second copy of the VHD such that the system may uniquely identify the object for subsequent search and access (Thakur [0155]). Banga, Riel and Thakur do not explicitly disclose and configured to be streamed by a provisioning services server executing on the hypervisor, according to the streaming functionality, as a virtual disk over the virtual network, by booting the second VHDX file over the virtual network. However, Lee discloses “[0293-0294].” 
Regarding claim 2, Banga further discloses the method of claim 1, wherein converting the first VHDX file into the read-only VHDX file comprises creating a third VHDX file as a snapshot of the first VHDX file ([0036]). As previously indicated, the copy is made via the shadow copy process as a snapshot of the original virtual disk. 
Regarding claim 12, Banga further discloses the system of claim 11, wherein the first VHDX file is converted into the read-only VHDX file by creating a third VHDX file as a snapshot of the first VHDX file ([0036]). Claim 12 is rejected on a similar basis as claim 2.
Regarding claim 3, Thakur further discloses the method of claim 1, further comprising mounting the second VHDX file for updating ([0012] As discussed above, the VM manager module/engine of a physical server may virtualize the hardware and/or software resources for use by the VMs. For each physical server these resources may include storage resources/objects (e.g., volumes, logical units, etc.) distributed on one or more storage systems. Each storage system may allocate its storage objects to one or more physical servers, each allocated storage object being "mounted" (i.e., made available) to a particular physical server. For example, a storage system may allocate one or more logical units (LUs) to a physical server, each LU being mounted and made available to the physical server.). It is additionally disclosed in Banga that the virtual disks are mounted for access.
Regarding claim 13, Thakur further discloses the system of claim 11, wherein the second VHDX file is configured to be mounted for updating ([0012]). Claim 13 is rejected on a similar basis as claim 3.
Regarding claim 4, Lee further discloses the method of claim 1, further comprising modifying a registry of an operating system (OS) for booting the second VHDX file, by updating an ordering of a network subsystem ([0291] In certain embodiments, the streaming module 26 employs the sector sequence file 22 in determining the order of virtual drive sector contents to be transmitted. It is expected that the sector sequence file 22 will have been stored on the server 4 prior to initiating the synchronous streaming process, but if this has not occurred, the sector sequence file 22 may be generated during the learning process (e.g., steps 626, 628 and 630) described below. [0292] The learning process is executed if the streaming module 26 cannot find the sector sequence file 22. In one embodiment, the sector sequence file is comprised of a list of sectors that the O/S must read in order to complete the transmission of the disk image transmission. In another embodiment, the sector sequence file is comprised not only the list of sectors but also the sequentially stored actual data contained in the listed sectors.). Herein the read is updated in order to improve server throughput.
Regarding claim 14, Lee further discloses the system of claim 11, wherein a registry of an operating system (OS) is modified for booting the second VHDX file, by updating an ordering of a network subsystem ([0291-0292]). Claim 14 is rejected on a similar basis as claim 4.
Regarding claim 5, Lee further discloses the method of claim 1, further comprising changing a local disk associated with the first VHDX file to a non-boot disk, and changing the second VHDX file to a boot disk ([0323] The delta file may be synchronized with the base disk on provisioning server over the network via any protocol, such as the PVS built in protocol. The delta file, which may also be referred to as VHD differencing file, may be expanded to the maximum specified size of base disk in order to include additional data from the base disk. The delta file may copy data blocks from base to delta if the data does not exist in delta file. For data blocks that do not exist in base disk, delta file may be zero-filled. Eventually, the delta disk may become an identical copy of the server's base disk or acquire any essential functionality of the server's base disk enabling the delta disk to provide the client's provisioned machine to operate independent from the server's base disk.). The delta disk becomes the main boot disk for the client.
Regarding claim 15, Lee further discloses the system of claim 11, wherein the first VHDX file is associated with a local disk that is changed to a non-boot disk, and changing the second VHDX file to a boot disk ([0323]). Claim 15 is rejected on a similar basis as claim 5.
Regarding claim 6, Banga and Thakur further disclose the method of claim 5, further comprising changing the local disk to a non-boot disk by updating the partition GUIDs in boot configuration data (Banga [0120] In step 670, a copy of the master boot record (MBR) for the set of volumes to be included in virtual disk 630 is stored. The MBR is a type of boot sector. Embodiments may be used with a wide variety of MBRs and are not limited for use with one type of MBR. For example, the copy of the MBR stored in step 670 may correspond to a Basic or Dynamic Disk with either MBR or GUID style partitioning. The MBR contains a partition table and code for initiating the booting process of host operating system 620. Thakur [0126] For virtual storage components, each application may assign unique identifiers to its virtual storage components. For example, the method may determine (at 805) a listing of VMs using a management application programming interface (MAPI) 460 (such as Windows Management Instrumentation.RTM. (WMI)). For example, to request the application object listing, the method 800 may connect to the "\root\virtualization WMI namespace" and invoke "SELECT * FROM Msvm_ComputerSystem," whereby the response for this command lists the GUIDs of all VMs hosted and executing on the server.). As each virtual disk as a respective GUID, upon changing the boot disk the associated GUID will be different per the chosen virtual disk. 
Regarding claim 16, Banga and Thakur further discloses the system of claim 15, wherein the local disk is configured to change to a non-boot disk by at least updating the partition GUDs in boot configuration data (Banga [0120] and Thakur [0126]). Claim 16 is rejected on a similar basis as claim 6.
Regarding claim 7, Lee further discloses the method of claim 6, further comprising using the non-boot disk as a local write cache of the provisioning services server ([0321-0322]). Identified previously, the differencing disks are used as local storage for the client for data received from the server.
Regarding claim 17, Lee further discloses the system of claim 16, wherein the non-boot disk is configured to be used as a local write cache of the provisioning services server ([0321-0322]). Claim 17 is rejected on a similar basis as claim 7.
Regarding claim 9, Lee further discloses the method of claim 1, wherein streaming the second VHDX file comprises streaming the second VHDX file to a plurality of virtual machines (VMs) hosted by the hypervisor ([0276] As stated, the present disclosure provides a system for and method of streaming data from a network server 4 to one or more clients 2 by transparently emulating a local disk and either broadcasting or multicasting the contents of a set of data sectors residing on the server's "virtual" drive 8 in response to read requests issued by the one or more clients 2. The data may be retrieved in a predetermined manner from a plurality of sectors of a storage device associated with the network server 4. During operation, a set of one or more clients 2 desiring a particular data download issue requests for the download of a plurality of sectors collectively comprising the desired data. Note that different sets of clients may request download of different data. The requests are forwarded to the server, which transparently emulates operation of a local disk at each of the clients. A streaming module 26 resident on the network server 4 broadcasts or multicasts to the set of requesting clients the desired data from the "virtual" storage device.).
Regarding claim 19, Lee further discloses the system of claim 11, wherein the second VHDX file is configured to be streamed as a virtual disk to a plurality of virtual machines (VMs) hosted by the hypervisor ([0276]). Claim 19 is rejected on a similar basis as claim 9.
Regarding claim 10, Banga further discloses the method of claim 1, wherein the second VHDX file is created without using disk cloning ([Abstract] The read-only copy may be, but need not be, made using a Volume Shadow Copy Service (VSS). A virtual disk, for use by the virtual machine, is created based on the read-only copy of the one or more disk volumes and the copy of the master boot record (MBR), wherein the virtual disk comprises the guest operating system used by the virtual machine.). As noted previously, subsequent copies created using the VSS.
Regarding claim 20, Zietzke further discloses the system of claim 11, wherein the second VHDX file is created without using disk cloning ([Abstract]). Claim 20 is rejected on a similar basis as claim 10.

s 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banga in view of Riel and further in view of Thakur and still in further view of Lee and still further in view of Novak et al. (US 2016/0140343).

Regarding claim 8, Banga, Riel, Thakur and Lee do not explicitly address dismounting the virtual disk after mounting. Thakur does disclose a mount daemon which handles the associated operations. Regarding this limitation, the method of claim 3, further comprising dismounting the second VHDX file prior to the booting, Novak discloses “[0320] When the FA receives the file with the recovery key for a protected. VM, it creates a new VHD file within the SCRATCH volume. This is a minimally sized dynamic VHD. The FA writes the file with the recovery key into the new volume and access control the file and directory to remove all access. Subsequently the FA dismounts the new VHD from the root partition. [0321] The FA attaches the new SCRATCH VHD to the protected VM and start the VM.” Herein it is indicated that the VHD is dismounted from the Fabric Agent (FA) prior to the VM booting on the client device. It would be obvious to one of ordinary skill in the art to dismount the image for security purposes prior to boot. This prevents unintended accesses and alterations to the data of the image (Novak [0321]). Banga, Riel, Thakur, Lee and Novak are analogous art because they are from the same field of endeavor of managing virtual disk images.
Regarding claim 18, Banga, Riel, Thakur and Lee do not explicitly address dismounting the virtual disk after mounting. Thakur does disclose a mount daemon which handles the associated operations. Regarding this limitation, the system of claim 13, wherein the second VHDX file is configured to be dismounted prior to the booting, Novak discloses “[0320-0321].” Claim 18 is rejected on a similar basis as claim 8.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135